DISMISS; and Opinion Filed March 14, 2014.




                                         S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00004-CV

                        BOBBIE THOMAS, Appellant
                                  V.
          UNITED MORTGAGE TRUST, STERLING TRUST COMPANY,
        UMT LT TRUST, AND SOUTH CENTRAL MORTGAGE, INC., Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-02637

                              MEMORANDUM OPINION
                            Before Justices Bridges, O’Neill, and Brown
                                    Opinion by Justice O’Neill
       In a letter dated January 29, 2014, the Court questioned its jurisdiction over this appeal.

Specifically, it appeared the notice of appeal was untimely. We requested that appellant file a

letter brief addressing our jurisdictional concern and gave appellee an opportunity to respond.

Appellant did not file a jurisdictional brief. Appellee filed a jurisdictional brief requesting that

the appeal be dismissed.

       If a party files a timely post-judgment motion extending the appellate timetable, the

notice of appeal is due ninety days after the date the judgment is signed. See TEX. R. APP. P.

26.1(a). Without a timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP.

P. 25.1(b).
       The trial court signed the judgment on September 10, 2013. Appellant filed a timely

motion for new trial on October 10, 2013. Accordingly, the notice of appeal was due on

December 9, 2013, ninety days after the date the judgment was signed. Appellant filed her

notice of appeal on December 31, 2013, twenty-two days past the deadline. Because appellant

did not file a timely notice of appeal, this Court lacks jurisdiction. Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 42.3(a).




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE

140004F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BOBBIE THOMAS, Appellant                           On Appeal from the 191st Judicial District
                                                   Court, Dallas County, Texas.
No. 05-14-00004-CV        V.                       Trial Court Cause No. DC-13-02637.
                                                   Opinion delivered by Justice O’Neill.
UNITED MORTGAGE TRUST,                             Justices Bridges and Brown, participating.
STERLING TRUST COMPANY, UMT LT
TRUST, AND SOUTH CENTRAL
MORTGAGE, INC., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees, UNITED MORTGAGE TRUST, STERLING TRUST
COMPANY, UMT LT TRUST, AND SOUTH CENTRAL MORTGAGE, INC., recover their
costs of this appeal from appellant, BOBBIE THOMAS.


Judgment entered this 14th day of March, 2014.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE




                                             –3–